Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	In view of amended claims filed on 09/13/2021 and further search, Claims 1-11 are allowed over prior art.
            The following is a statement of reasons for the indication of allowable subject matter:    It’s interpreted, the prior art of record either singularly or in proper combination fails to teach wherein receives, from another wireless communication apparatus through the second wireless communication, information indicating a channel which said another wireless communication apparatus is able to use in the first wireless communication.
	Prior art teaches provides a communication system including a first apparatus and a second apparatus, the first apparatus transmits to the second apparatus a signal that requests information for connecting to a network and provides DPP enables a configurator device (which is a gatekeeper) to provision other devices (enrollee devices) within a network, where the enrollee devices can include stations such as mobile devices or other user devices, access points (APs) and a communication apparatus comprises a first communication unit that communicates with an external apparatus and to share, with the external apparatus, first and second communication parameters for establishing a 
communication with the external apparatus using a second communication unit that communicates with the external apparatus using the first communication parameter set by the user operation or the second communication parameter shared by the first communication unit.
	However, the prior art fails to teach the claimed limitation wherein receives, from another wireless communication apparatus through the second wireless communication, information indicating a channel which said another wireless communication apparatus is able to use in the first wireless communication. Therefore, the prior art of record either singularly or in combination fails to teach the above claimed limitations for claim 1, 6 and  8-11 is therefore the reason for allowance. All dependent claims are therefore allowed under same reasons set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH E DEAN, JR whose telephone number is (571)270-7116. The examiner can normally be reached Mon-Fri 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar  can be reached on 571-272-7699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH E DEAN, JR/Primary Examiner, Art Unit 2647